Sherwin, C. J.
The clearly expressed object of the agreement was to bring about a dissolution of the marriage contract and to put an end to the various duties and obligations resulting from it. It is therefore against sound public policy and void. The marriage'relation is sacred, and one which the law will encourage and maintain when formed. Its dissolution will not be left to the caprice of the parties themselves, nor will it be permitted to rest on the interference of strangers. Hence any agreement conditioned on the obtainment of divorce, or intended or calculated to facilitate its obtainment, is void. Such is the settled policy of the law as expressed in the universal rule adopted by the courts. 9 Cyc. 519, and cases cited; 15 Am. & Eng. Enc. Law, 956, and cases cited; Stokes v. Anderson, 118 Ind. 53 (21 N. E. 331, 4 L. R. A. 313); McCurdy v. Dillon (Mich.), 98 N. W. 746.
The agreement also provides that the appellants shall pay the defendant’s witnesses out of the $1,000 so received, and is champertous. Boardman & Brown v. Thompson, 25 Iowa, 487; Adye v. Hanna, 47 Iowa, 264.
The appellants contend that, if the agreement be held to be invalid, they are still entitled to recover the reasonable value of their services on a quantum meruit. But the law will not imply a promise to pay for services which are in derogation of public policy, any more than it will enforce a specific contract having that object in view; and when a plaintiff cannot establish his cause of action without relying on an illegal contract, or on services which by their very nature' contravene public policy, he cannot recover. Pangborn v. Westlake, 36 Iowa, 546; Reynolds v. Nichols & Co., 12 Iowa, 398; Miller v. Ammon, 145 U. S. 421 (12 Sup. Ct. 884, 36 L. Ed. 759); Pollock’s Principles of Contracts, 253-2§0. In the light of this well settled rule, it is manifest that there can be no recovery here on a quantum meruit; for the services rendered, as shown by the record, were along the line' specified in the written agreement. The appellants cite many cases wherein recovery on a quantum meruit was allowed *536where the contract was found to be illegal. In many of the cases champertous contracts were involved, and in all the services actually rendered were not in themselves illegal; while in the case at bar, as we have seen, the services rendered were in themselves illegal, because their object was to procure a divorce for the defendant.
The judgment of the district court was clearly right, and it is affirmed.